 

 

Case 20-10343-LSS Doc 2814 Filed 05/03/21 Page 1of6

ae Dh

April 27, 2021 a ISS
i
Justice Lauri Selber Silverstein, BSA Bankruptcy Case

t-

Dear Justice Silverstein,

My name iii and | was a Cub Scout at the age of 8 years old until | was old
enough to become a Boy Scout in 1961 at 11 years of age. | have a brother 2 years older
than myself which was a help as he was in Scouting also. Our mother was one of the
Den mothers as a Cub and [EE was the Scoutmaster when | was of age to
move up. | was an accomplished Boy Scout as | became an Eagle Scout with 48 merit
badges, 28 was the required at that time, | also was awarded the Order of the Arrow
medal as well as the God and Country Award presented to me at my church which
involved a year’s service as a Boy Scout and was the same church which sponsored our
Troop and allowed the meetings to be held there as well as allowing the Scout bus to
stay at the church. | was a member of TroopIilliwhich was begun by SE
GEE in the 1940's and was one of the 10 oldest Boy Scouts of America troops in
the nation. For a reason | never quite understood, our troop number was changed to
Mfafter my first 2 years of the total 4 years that | was a Scout. But there were no

changes in membership and IEEEEremained as our Scoutmaster. He was there my
entire 4 years as a Boy Scout.

| feel duty bound to give the good highlights of my time as a Boy Scout because being a
Scout was one of the most important aspects of my life in my pre then early teen years
and | would not trade the overall experience and pride that | had in being a member of
“Troop IP | always prefer to say for anything, as the saying goes, because being a Scout
gave me a good sense of purpose and like all the other kids, there was nothing better
than getting on that bus on a Friday afternoon or on a Saturday morning to head out to
the mountains near my hometown for a camping trip that we always wanted to stay
longer when it was time to come home on those Sunday summer afternoons. But we
knew that we would be coming back soon and a being a very active group, we did the
trips every other weekend for 3 whole months, back in the day when being out of school.
was 3 months! I will never forget those times or even the meetings that we has twice
per week in the basement of the church all year long.

-{ —

 
Case 20-10343-LSS Doc 2814 Filed 05/03/21 Page 2 of 6

| realize now and will never forget that these were some of the best days of my life and
| felt very lucky and special that | had parents who encouraged and gave me the
opportunity to be a Scout and even a little ribbing at school by others who were not
Scouts...sometimes those who thought it was corny to be a Boy Scout never bothered
me because they didn’t realize what they were missing or, | realized, maybe their
parents did not encourage them as mine had myself and my brother. Or maybe they did
not have the money or time to do what they really wanted to do, whatever the
situation. So! never let it bother me because again, | truly felt that | was a lucky young
man and felt for those who did not have the experience. But ail aspects of being a Boy
Scout were not good or rather there was one part of my being a Scout was not good at
all. And yet | was determined not to quit as | was not a quitter and | was also somewhat
confused. | was not sure what was going on and | felt that “what was going on” was
partly my fault and | was somehow able to override in my mind the things that had
happened and | was able to somehow diminish the importance of what happened in the
overall scheme of all the good things that | felt countered the bad things. | think the
term for that in today’s world of bad things that happen is that ! was able to
“compartmentalize” or dissosociate myself from the bad so that the good could override
the bad. | loved being a Boy Scout and | did not want anything to end that for me. Again,
| blamed myself for not being stronger and so now the hardest partis now, for me to tell
what happened. And | am still embarrassed and ashamed in telling this now, for the

second time.

1 approach this now by just getting to it. Down and dirty as the saying goes. And Mr
ees but | cannot
substantiate that so am not implying anything about that. So after a meeting at the
church in Hickory, First Methodist my family’s church, my brother had not made the
meeting that night and my mom or dad, as they alternated, had not shown up yet to
pick me up. | was outside, | was not worried, but J locked up and came out to
the parking lot. When asked, | told him my parents would be here soon as we had
actually ended the meeting a little early that evening anyway, pia invited

me to sit in his car until someone showed up for me mentioning that it looked like a
storm coming up and he would sit with me until my ride came. This is hard for me, it

YS

 
   
   
 
 
   
   
 
 
 
     

Case 20-10343-LSS Doc 2814 Filed 05/03/21 Page 3of6

really is, but he started telling me that | was a good Scout, he knew that | played Little
League baseball on weekends and he made comments to the effect that | should be

   
 

The timing was close as my mom was driving up the parking lot, back of the church, and
as | was pulling my shorts up, she really didn’t see me until | got out of the car, but in
that short time ec not to ever tell anyone, that what we did was not wrong
but that it was no one else’s business and people were funny, that they would call us
both queers. He told me to let him know if ever in trouble or needed help, knew t had
good parents but that he thought a lot of me, in fact moreso than my older brother
which honestly made me fee! pretty good as being the younger brother was not always
so great. I don’t think ! am supposed to detail each encounter as that was the first of
maybe 10-22 in all and all of the others took place on camping trips. He should not have
of course but things a little different back then as he would stop on the way up the
mountain at a store for any last supplies and he would buy a few 6-packs of beer and
take to the bus as we all were still buying sodas & snacks in the store. At the campsite, |
was not the only one that he let have 2 beers, the limit he would say, but after campfire
 

Case 20-10343-LSS Doc 2814 Filed 05/03/21 Page 4of6

 

| want to end this please by saying that again that he never forced me physically, but

  
 

id take advantage of me and the first time was truthfully like a dream. It
started then was over quickly, | have to admit that what he did to me was enjoyable, he
told me that all he wanted to do was to give me pleasure and not a thing to hurt me, |
believed him, he never did hurt me and he did take several rejections from me over the
years, so | can only say that | wasa fairly willing participant to something that | did not
realize was so wrong and against the law at my age, but it did cause me to have an
identity crisis over the years, wondering if indeed maybe something was wrong with me.
And but for the fact that | was very attracted to girls always and did have sex with a girl
when both minors, if not for my inner predispostion for the opposite sex,
could have really havoc on who | was, and t always wished even as soon a op
that | had never let him go as far as | let him go, sitting in the parking lot of the First
Methodist Church, of all places. And continued to go to that church even after finishing
college and visiting my parents on Holidays. | have always wondered if he knew how
wrong he was in doing the things that he did “for me” as he would say!

 
 
 

All of these statements and the ones ! have made to the Andrew Van Arsdale Law firm
are truthful and accurated to the best of my knowledge. And | just want to state that as
the years went on and hearing in the news as as adult it seems like the last 25 years the
most about Scoutleaders abusing Scouts, | have to say that it surprised me to hear these
things, but because of my situation so many years ago, the early to mid 60’s, | did not
doubt that these things happened because of my own bizarre situation but it did make
me sick to hear it. | feels as if ! was a Scout’s SCOUT, as far as my accomplishments and |
what I took, the good stuff, from beinas g in the Scouts, but these things should never
have happened just like things in the Catholic church that have been talked about all of
my life, and things much worse than what happened to me. | would hate to see the BSA

tk -

 
  

 

Case 20-10343-LSS Doc 2814 Filed 05/03/21 Page5of6

become non existent as it was a good part of my life too, but they should be held
accountable because | feel as if there were some other leaders who must have looked
the other way, and that is wrong, very wrong. We all know that very little goes on in this
world today, that many others do not know about, and quickly too. My era, very much
different, | feel that MAYBE someone else knew abo

or a neighbor, or a fellow worker at the post office, who could have made even an
anonymous report about him and stopped him before he got to me to be honest. | have
a hard time believing | was the only one abused, as frankly | could tell that he relished in
doing what he did to me. And | was young, but! was wrong and so is BSA because this
has become the issue that it has, so there has to be merit to the wrongdoings claimed,
and there has to be accountability by the BSA for letting this get out of hand and
reaching the sickening level that it has. | have coped, but It has not been easy. | have
prayed to forgive myself, and | prayed for po when | heard from mom on a visit
home that he had passed away.

 
Case 20-10343-LSS Doc 2814 Filed 05/03/21 Page 6 of6

 

pn ton bE

1iseo 302495

 

 

 
